 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                             Case No.: 2:99-cr-00363-APG

 4             Plaintiff                                 ORDER DENYING MOTION TO
                                                         VACATE
 5 v.
                                                         [ECF Nos. 15, 17]
 6 FRANK ALEXANDER,

 7             Defendant

 8            Defendant Frank Alexander pleaded guilty to two counts of mailing injurious articles

 9 under 18 U.S.C. §§ 1716(a) and (j)(2). He also pleaded guilty to two counts of using a firearm

10 during and in relation to a “crime of violence” under 18 U.S.C.§ 924(c)—the crimes of violence

11 being his mailing of injurious articles.

12            He moves to vacate his § 924(c) convictions and sentences, relying on Johnson v. United

13 States,1 in which the Supreme Court struck down the residual clause of a sentence enhancement

14 statute similar to § 924(c). Alexander contends that he was convicted under the residual clause

15 of § 924(c), that the Supreme Court’s holding in Johnson applies to the residual clause in

16 § 924(c), and thus his convictions for mailing injurious articles no longer qualify as crimes of

17 violence under § 924(c).

18            Alexander’s contention that his convictions for mailing injurious articles are not crimes

19 of violence under the residual clause is irrelevant if they are crimes of violence under the

20 physical force clause of § 924(c). He argues that they are not because the physical force clause

21 requires the use of violent force. But, he asserts, a person does not use violent force when he

22 mails an item, such as poison, to a victim. The Ninth Circuit has already held that a conviction

23
     1
         Error! Main Document Only.         135 S. Ct. 2551 (2015).
 1 under this statute categorically qualifies as a crime of violence.2 Alexander’s convictions for

 2 mailing injurious articles required that he do so “with intent to kill or injure another, or injure the

 3 mails or other property.” That is the definition of a crime of violence. I therefore deny his

 4 motion.

 5                                                Discussion

 6          In 1999, Alexander mailed two parcels containing bombs that were designed to explode

 7 when the parcels were opened. He addressed one of the parcels to a pastor in Texas, and the

 8 other to then-President Clinton, at 1600 Pennsylvania Avenue.3 For each mailing, he pleaded

 9 guilty to mailing an injurious article in violation of §§ 1716(a) and (j)(2). One of the elements of

10 that statute is that the offender mails the article “with intent to kill or injure another, or injure the

11 mails or other property.”

12          A defendant violates § 924(c) if he uses a firearm (which includes destructive devices

13 such as bombs) during or to further a “crime of violence.” An offense can qualify as a crime of

14 violence under this statute in two ways. One is if the crime “has as an element the use, attempted

15 use, or threatened use of physical force against the person or property of another”; this is the

16 physical force clause. Alexander argues that mailing an injurious article is not a crime of

17 violence under the force clause because the statute does not require the use of violent force. The

18 second is the residual clause, which Alexander argues is unconstitutional considering the

19 Supreme Court’s Johnson decision.

20

21   2
      Error! Main Document Only.            United States v. Collins, 109 F.3d 1413, 1419 (9th Cir.
     1997).
22
     3
          Error! Main Document Only.Neither parcel reached their intended target, but instead
23 detonated while in transit, damaging postal service equipment, machinery, and other mail.
                                                   2
 1           Section 1716(j)(2) prohibits “knowingly deposit[ing] for mailing . . . anything declared

 2 nonmailable [in § 1716(a)] . . . with intent to kill or injure another, or injure the mails or other

 3 property. . . .” The Ninth Circuit has held that a § 1716 conviction for mailing a bomb with

 4 intent to kill or injure is a crime of violence because “the substantive crime[] alleged . . . has as

 5 an element the use or attempted use of physical force, i.e., the use or attempted use of a

 6 destructive device to kill or injure another person.”4

 7           Alexander argues that I should ignore this precedent because the Supreme Court held in

 8 Johnson (2010), that “physical force” means “violent force.”5 He contends that “[t]he act of

 9 mailing” does not require the use of violent force sufficient to satisfy § 924(c)’s physical force

10 clause. His argument fails for several reasons. First, the Supreme Court has rejected the

11 argument that the force used or attempted to be used is determined by looking solely to those

12 forces directly applied by the offender in committing the offense.

13           [The defendant] errs in arguing that although “[p]oison may have ‘forceful
             physical properties’ as a matter of organic chemistry, . . . no one would say that a
14           poisoner ‘employs’ force or ‘carries out a purpose by means of force’ when he or
             she sprinkles poison in a victim’s drink.” The “use of force” in [the defendant’s]
15           example is not the act of “sprinkl[ing]” the poison; it is the act of employing
             poison knowingly as a device to cause physical harm. That the harm occurs
16           indirectly, rather than directly (as with a kick or punch), does not matter. Under
             [defendant’s] logic, after all, one could say that pulling the trigger on a gun is not
17           a “use of force” because it is the bullet, not the trigger, that actually strikes the
             victim.6
18
     As indicated by the Ninth Circuit in Collins, the use of force underlying a § 1716 conviction is
19
     the offender’s indirect use of the physical force that the mailed article will apply to kill or injure
20

21
     4
         Error! Main Document Only.         Collins, 109 F.3d at 1419.
22   5
         Error! Main Document Only.         Johnson v. United States, 559 U.S. 113, 140 (2010).
     6
23       Error! Main Document Only.         United States v. Castleman, 572 U.S. 157, 169 (2014).
                                                        3
 1 a person. The force directly used by the offender when placing an item in the mail, even if de

 2 minimis, is irrelevant.

 3            Second, the Supreme Court did not merely hold in Johnson (2010) that physical force

 4 was “violent force.” Rather, it held that “the phrase ‘physical force’ means violent force–that is,

 5 force capable of causing physical pain or injury to another person.”7 Justice Scalia subsequently

 6 explained that the Supreme Court identified two plausible meanings of physical force in Johnson

 7 (2010): “common-law offensive touching (which Johnson rejected) and force capable of causing

 8 physical pain or injury, serious or otherwise.”8 As he further stated, “it is impossible to cause

 9 bodily injury without using force ‘capable of’ producing that result.”9 The Ninth Circuit’s

10 holding that mailing a destructive device with intent to kill or injure another person is a crime of

11 violence is buttressed, not undermined, by the Supreme Court’s decision in Johnson (2010).

12           Alexander also notes that, pursuant to § 1716(a), nonmailable items include “material

13 which may kill or injure another, or injure the mails or other property.” Relying on this

14 definition, he argues a person may be convicted “regardless of whether a person is injured or

15 other mails are injured.” The argument is irrelevant to the question whether mailing an injurious

16 article in violation of § 1716 requires the use, or attempted use, of physical force. The Ninth

17 Circuit has held that it does.

18           Consistent with this authority, I find that Alexander’s § 2255 motion is without merit. As

19 his convictions for mailing injurious articles under §§ 1716(a) and (j)(2) are crimes of violence

20

21
     7
         Error! Main Document Only.        Johnson, 559 U.S. at 140 (emphasis added).
22   8
         Error! Main Document Only.        Castleman, 572 U.S. at 174 (Scalia, J. concurring).
     9
23           Id.
                                                     4
 1 pursuant to § 924(c)’s physical force clause, his arguments regarding the residual clause are

 2 irrelevant. Alexander was properly convicted and sentenced under § 924(c).

 3                                     Certificate of Appealability

 4          To appeal this order, Alexander must receive a certificate of appealability.10 To obtain

 5 that certificate, he “must make a substantial showing of the denial of a constitutional right, a

 6 demonstration that . . . includes showing that reasonable jurists could debate whether (or, for that

 7 matter, agree that) the petition should have been resolved in a different manner or that the issues

 8 presented were adequate to deserve encouragement to proceed further.”11 This standard is

 9 “lenient.”12

10          I have denied Alexander’s motion because (a) the Ninth Circuit held that § 924(c)’s force

11 clause is satisfied as the mailing injurious article statute requires the use or attempted use of

12 physical force to kill or injure, and (b) the Supreme Court stated in Johnson (2010) that “the

13 phrase ‘physical force’ means violent force–that is, force capable of causing physical pain or

14 injury to another person.” Nevertheless, after its decision in Johnson 2010, the Supreme Court

15 noted, in its resolution of Castleman, that it did not reach the question “[w]hether or not the

16 causation of bodily injury necessarily entails violent force.” This suggests the question remains

17 open, and reasonable jurists could disagree, whether a force capable of causing bodily injury is

18

19
     10
20     Error! Main Document Only.          28 U.S.C. § 2253(c)(1)(B); Fed. R. App. P. 22(b)(1); 9th
     Cir. R. 22–1(a).
21   11
       Error! Main Document Only.          Slack v. McDaniel, 529 U.S. 473, 483–84 (2000) (quotation
     omitted).
22
     12
     Error! Main Document Only.            Hayward v. Marshall, 603 F.3d 546, 553 (9th Cir. 2010)
23 (en banc).
                                                      5
 1 necessarily a “physical force” as that phrase is used in the force clause of § 924(c). I thus grant

 2 Alexander’s request for a certificate of appealability.

 3         IT IS THEREFORE ORDERED that defendant Frank Alexander’s motions under 28

 4 U.S.C. § 2255 (ECF Nos. 15, 17) are DENIED.

 5         IT IS FURTHER ORDERED that Alexander’s request for a certificate of appealability is

 6 GRANTED.

 7         IT IS FURTHER ORDERED that the Clerk of Court is directed to enter a separate civil

 8 judgment denying Alexander’s § 2255 motion. The Clerk also shall file this order and the civil

 9 judgment in this case and in the related civil case number 2:16-cv-1468-APG.

10         DATED this 2nd day of October, 2018.

11

12                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
                                                     6
